Citation Nr: 1614030	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  07-06 209	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of the hearing is of record.

In May 2009, the Board remanded the case for further development. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran contends that her current bilateral knee disability is related to service, and to her service-connected spinal disabilities.  In the May 2009 remand, the Board directed that the Veteran be afforded a VA examination to determine the etiology of her bilateral knee disability.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds the December 2009 and November 2012 VA examination reports are not adequate to fully assess the Veteran's claims for entitlement to service connection for bilateral knee disability.  The December 2009 report does not contain a sufficient medical opinion and reasoned explanation, describing the disability in sufficient detail, relative to the Veteran's claim.  Additionally, the November 2012 report does not address direct service connection as a theory of entitlement, but only secondary service connection.  The examiner indicated the Veteran did not claim that her bilateral knee difficulties were due to her service-connected low back disability, and even if she had, the knee conditions are not caused or aggravated by the spine/lumbar conditions.  Thus, the December 2009 VA examiner is the only examiner to address direct service connection as a theory of entitlement for the Veteran's knee disorders, and her opinion is found inadequate.

The December 2009 VA examiner diagnosed degenerative joint disease in both knees.  She ordered bilateral knee X-rays, which disclosed moderate degenerative changes of both knees, more pronounced on the right than the left.  However, she indicated it was not possible to determine if the current knee disorders originated in service without resorting to speculation.  She noted the Veteran reported that the knee pain began in 1985 after jumping out of a military vehicle, and also was aggravated by physical training.  However, she did not find treatment for the knee conditions documented in the Veteran's service treatment records.  No further explanation was provided by the examiner.

The December 2009 VA examiner failed to provide an adequate explanation as to why it would be speculative to provide an opinion on the etiology of the bilateral knee disability.  Additionally, a review of the service treatment records shows the Veteran received treatment for her knees in service, in October 1980.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, the Board has determined that the Veteran should be afforded a new VA examination to specifically address the etiology of her current knee disorders, based on direct and secondary service connection theories of entitlement.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any pertinent VA treatment records for the period since January 2009.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all disorders of the Veteran's knees that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Then, based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to each knee disorder present during the period of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during her active service, is otherwise etiologically related to active service, or was caused or permanently worsened by the service-connected back disability.

Complete rationales for any proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


